Citation Nr: 1121264	
Decision Date: 06/01/11    Archive Date: 06/09/11

DOCKET NO.  07-32 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial increased rating in excess of 50 percent for the service-connected acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), major depression, and alcohol dependence. 

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Marine Corps from May 1993 to May 2004.  

This matter comes before the Board of Veterans' Appeals (Board) from a November 2005 rating decision of the Denver, Colorado, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the Veteran's claim for an initial disability rating in excess 50 percent for an acquired psychiatric disorder (then claimed as PTSD).  In September 2009, the Board remanded that claim for additional development.

While the RO characterized the first issue on appeal as entitlement to an initial increased rating for PTSD, a review of the record indicates that the Veteran has also been diagnosed with and treated for major depression and alcohol dependence.  He has not filed separate claims with respect to those disorders.  Nevertheless, under current law, claims for one psychiatric disorder effectively encompass claims for all such disorders.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, the Veteran's multiple diagnosed psychiatric disorders are encompassed within his current initial increased rating claim, as reflected on the title page of this decision.  

Additionally, the Veteran has submitted written statements indicating that he is unable to maintain gainful employment due to his service-connected psychiatric problems.  That evidence is interpreted as raising a claim for TDIU.  The RO has not expressly developed or adjudicated that issue.  Nevertheless, a TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  When evidence of unemployability is submitted at the same time that the Veteran is appealing the rating assigned for one or more service-connected disabilities, the claim for TDIU will be considered part of the claim for benefits for the underlying disability.  Here, the Veteran has raised the issue of entitlement to TDIU while appealing the rating for his acquired psychiatric disorder.  Therefore, his TDIU claim is part of that pending claim and the Board has jurisdiction over both issues.


FINDINGS OF FACT

1.  Throughout the pendency of this appeal, the Veteran's service-connected acquired psychiatric disorder has been productive of no more than occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect, panic attacks more than once per week, difficulty in understanding complex commands, impairment of short- and long-term memory, impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.

2.  Throughout the pendency of this appeal, the Veteran's overall level of psychiatric impairment has not reflected deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

3.  The competent evidence of record demonstrates that the Veteran's service-connected acquired psychiatric disorder is adequately compensated by the rating schedule.  

4.  The competent evidence of record does not show the Veteran is unable to secure and follow substantially gainful employment as a result of one or more service-connected disabilities.




CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of the currently assigned 50 percent for an acquired psychiatric disorder have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (2010).

2.  The criteria for referral for a determination as to whether an increased disability rating for the service-connected acquired psychiatric disorder on an extraschedular basis is warranted, have not been met.  38 C.F.R. § 3.321(b)(1) (2010).

3.  The criteria for the assignment of a TDIU have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

In accordance with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The increased rating claim currently on appeal and, per Rice v. Shinseki, 22 Vet. App. 447 (2009), the TDIU issue, now deemed to be on appeal as part and parcel to that increased rating claim, flow downstream from a January 2005 rating decision, which initially established service connection for an acquired psychiatric disorder (then characterized as PTSD).  The United States Court of Appeals for Veterans Claims held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490- 91 (2006), that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case is satisfied.  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).

With respect to VA's duty to assist, all pertinent records from all relevant sources identified by the Veteran, and for which he has authorized VA to request, have been obtained.  38 U.S.C.A. § 5103A.  Additionally, VA has associated with the claims file the Veteran's service treatment records and all potentially relevant VA treatment records as well as other pertinent evidence.  

The Board recognizes that, under VA's governing regulations, it is obligated to make reasonable efforts to assist an appellant in obtaining evidence necessary to substantiate his claim, including any "relevant records" in the custody of VA or another federal agency, such as the Social Security Administration (SSA).  38 C.F.R. § 3.159(c)(2).  However, in this case, the Veteran has not indicated, and the evidence of record does not otherwise suggest, that there are any outstanding VA or SSA records that are pertinent to his claim for benefits under 38 U.S.C.A. § 1151.  Accordingly, there is no obligation to obtain any additional federal records with respect to that claim.

The Veteran has also been afforded formal VA examinations to evaluate the nature, extent and severity of his service-connected acquired psychiatric disorder.  He has not specifically contended that the manifestations of that disorder have worsened since his most recent examination, and thus a remand is not required solely due to the passage of time since that examination.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  Additionally, the examination reports are adequate for rating purposes.  The reports contain a review of the Veteran's subjective history as well as details of pertinent objective findings.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

As a final matter regarding the duty to assist, the Veteran was provided an opportunity to testify at a Board hearing in support of his claim.  However, in the October 2007 VA Form 9 perfecting his appeal, he expressly indicated that he did not want such a hearing.  Moreover, while the mindful that Veteran's representative noted in a June 2009 VA Form 646 that the Veteran would be "providing testimony and evidence at the BVA hearing," this notation appears to be a typographical error as there is nothing in the record to indicate that such a hearing was ever requested or scheduled.  Further, the record thereafter shows that the Veteran submitted an August 2009 written request for his case to be sent back to the RO, but made no mention of any desire for a Board hearing.  Furthermore, he did not request such a hearing after the RO, in compliance with the Board's September 2009 remand, readjudicated his claim in a November 2010 supplemental statement of the case.  Accordingly, the Veteran has effectively waived his right to a Board hearing with respect to his appeal. 

Based on the foregoing, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Indeed, to remand for further development would be a redundant exercise and would result only in additional delay with no benefit to the Veteran.  Sabonis, 6 Vet. App. at 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided). VAOPGCPREC 5- 04 (2004), 69 Fed. Reg. 59,989 (2004).  Moreover, because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating the issues on appeal. 


II.  Initial Increased Schedular Rating

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran, in written statements and testimony before the Board, contends that his service-connected acquired psychiatric disorder is more severe than contemplated by his currently assigned 50 percent disability rating.  

At the outset, the Veteran's claim of entitlement to a higher rating is an appeal from the initial assignment of a disability rating.  As such, the claim requires consideration of the entire time period involved, and contemplates staged ratings where warranted.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999). 

Additionally, consideration is given to whether staged ratings are warranted to compensate for times since the date of claim when the Veteran's disability may have been more severe than at other times during the pendency of the appeal.  Id.  In this case, however, staged ratings are not appropriate as the pertinent evidence of record does not show distinct time periods since the date of claim when the Veteran's acquired psychiatric disorder manifested symptoms that would warrant different ratings.  Id.

Disability ratings are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4.  Where there is a question as to which of two ratings will be applied, the higher rating will be assigned if the disability picture more closely approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2010).

Throughout the pendency of this appeal, the Veteran has been assigned a 50 percent rating pursuant to the diagnostic code that governs PTSD.  38 C.F.R. § 4.130, DC 9411 (2010).  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  Any change in Diagnostic Code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

The Board has considered applying alternate diagnostic codes to evaluate the Veteran's service-connected psychiatric disorder.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  In this regard, however, the Veteran has not requested that his disability be rated under a diagnostic code other than DC 9411.  Moreover, this diagnostic code appears to be the most appropriate as it pertains to the Veteran's predominant mental disorder.  In any event, with the exception of eating disorders, all psychiatric disabilities, including PTSD and depression, are evaluated pursuant to General Rating Formula for Mental Disorders.  Therefore, assessing the Veteran's symptoms under a different psychiatric rating code would not produce a different result or potentially provide a higher rating.  In addition to psychiatric symptoms, the Veteran's PTSD has been found to result in a disorder - erectile dysfunction - that falls outside the scope of the General Rating Formula for Mental Disorders.  As such, the Veteran was awarded a separate grant of service connection for that disability, which he has not appealed.  Thus, to grant increased compensation based on the diagnostic criteria governing erectile dysfunction in this instance would amount to impermissible pyramiding.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Under the General Rating Formula for Mental Disorders, a 50 percent rating is warranted for a disability that is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned when the psychiatric condition produces occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted when there is total occupational or social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place, memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, DC 9411 (2010). 

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, consideration is given to all symptoms of the Veteran's psychiatric disorder that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)).  Id.

In addition to PTSD, the Veteran has been diagnosed with and treated for major depression and alcohol dependence.  However, as noted above, his service-connected psychiatric disorder effectively includes all of the symptoms of his PTSD and other diagnosed psychiatric conditions.  Even if this were not the case, the Board would be precluded from distinguishing between the symptoms of his PTSD and his other psychiatric conditions in the absence of clinical evidence that clearly showed such a distinction.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  Although VA examiners and treating providers have attempted to differentiate between the symptomatology associated with the Veteran's PTSD, depression, and alcohol dependence. It is significant that those examiners and treating providers have also indicated that the Veteran's PTSD is a causal factor in his alcohol dependence and that his collective psychiatric disorders are manifested by numerous overlapping symptoms.  Thus, given the complexity of the Veteran's various mental health diagnoses and their interrelated symptomatology, and in view of the dictates of Clemons, all of the Veteran's psychiatric symptoms are attributed to his service-connected disorder for purposes of determining the proper disability rating to assign.

The Veteran's VA treatment reports, written statements, and testimony reflect that, both prior to and throughout the pendency of this appeal, he has suffered from various psychiatric problems, including an exaggerated startle response, hypervigilance, intrusive thoughts, flashbacks, nightmares, sleep impairment, social avoidance tendencies, anxiety and claustrophobia, panic attacks, difficulty controlling anger, and memory and concentration problems.  The Veteran has not indicated that he suffers from auditory and visual hallucinations.  While he has reported occasional thoughts of harming himself and others, he has not exhibited any active suicidal or homicidal intent.  His Global Assessment and Functioning (GAF) scores during the relevant appeals period have ranged from a low of 45 in August 2004 and September 2008 to a high of 62 in December 2004.  

Shortly after his discharge from active duty, in October 2004, the Veteran underwent an initial VA psychiatric examination in which he reported a history of mental health problems that had their onset during his periods of combat service in Iraq.  The Veteran stated that he had recently begun seeking VA mental health treatment in response to his wife's complaints about his excessive drinking and irritability.  Notwithstanding her concerns in this regard, however, the Veteran emphasized that he remained happily married and enjoyed good relationships with his school-aged children.  He also indicated that he was close to his stepfather and uncles, with whom he enjoyed golfing, fishing, and hunting.  He played on a softball team with his wife.  He did not go to church and did not belong to any clubs.  

In terms of occupational functioning, the Veteran reported that he had graduated from high school prior to entering the Marines and had taken community college courses during his period of active service.  He stated that, after leaving the military, he had obtained fulltime employment as a technician for a cable company.  The Veteran indicated that his mental health problems did not cause him to miss work or otherwise interfere with his job-related duties.  He also denied any prior history of employment problems.  The Veteran did not report any significant history of legal problems, apart from occasional speeding tickets.  While the Veteran admitted that he had a proclivity for "fist fights," particularly when he was under the influence of alcohol, he denied that he had ever seriously hurt anyone.  He also emphasized that his substance abuse was currently limited to alcohol and that he had not used illegal drugs since he was a teenager.

On mental status evaluation, the Veteran exhibited a fully-ranged and content-appropriate affect.  His speech was normal in rate and volume and void of any idiosyncrasies or language deficits.  Additionally, the Veteran was found to be oriented to time, place, and person.  His memory and judgment were deemed adequate.  He did not report or display any suicidal or homicidal tendencies.  Nor did he show any signs of auditory or visual hallucinations, delusions, or other psychotic behaviors.  The Veteran reported that he had poor sleeping habits, often waking two to three times per night from nightmares about the war.  The Veteran also reported some crying spells, but did not feel helpless or hopeless.  When in a restaurant or other public place, the Veteran preferred to sit with his back toward the wall.  The Veteran occasionally became disturbed by loud noises, lightning and thunder which could bring back memories of the war.  Additionally, the Veteran occasionally became anxious in closed spaces, which reminded him of being trapped in a HumVee during the war.  

Based on the results of the examination, the VA examiner diagnosed the Veteran with mild PTSD and secondary alcohol abuse.  The examiner then opined that, while the Veteran's PTSD, standing alone, was productive of a GAF score of 62, the combined effects of his alcohol disorder resulted in an overall GAF of 60.  Nevertheless, the examiner indicated that neither the Veteran's drinking nor his underlying PTSD symptoms prevented him from working or rendered him incompetent for VA purposes.

The Veteran was afforded a follow-up VA examination in July 2005 in which he complained of persistent PTSD symptoms, which required an ongoing regimen of prescription medication and outpatient psychotherapy.  Significantly, however, the Veteran did not indicate that his overall mental health symptoms had worsened since his previous examination.  On the contrary, he indicated that, while his short-term memory problems had worsened, his PTSD-induced panic attacks, flashbacks, nightmares, and anhedonia had "gotten better over time."  The Veteran also reported that he was consuming less alcohol than he had in the past.  He further indicated that he was still happily married and that his family life remained stable.  The Veteran's sleep was still fairly poor as he got 4 to 6 hours of broken sleep.  While the Veteran did acknowledge a recent change in employment, he indicated that he continued to work fulltime in a new career as a toxic materials handler at a chemical company.  He added that in order to keep his job, he was required to "run one mile in nine minutes yearly," which was difficult in light of his service-connected left ankle disability.  Nevertheless, the Veteran indicated that, overall, his mood was doing "pretty well."  

On mental status evaluation, the Veteran displayed a "sad" affect, which had not been noted on his November 2004 VA examination.  However, no other new psychiatric abnormalities were found.  After reviewing the results of the examination and other pertinent clinical records, the VA examiner opined that the Veteran continued to meet the diagnostic criteria for PTSD and alcohol abuse, but noted that the latter disorder was now "in early remission."  Additionally, the VA examiner diagnosed the Veteran with depressive disorder, not otherwise specified, but noted that this condition was "slowly improving" over time.  The Veteran's overall GAF score was assessed as 58.

The record thereafter shows that the Veteran has continued to receive frequent VA outpatient treatment for PTSD and related symptoms.  Significantly, his treating staff psychiatrist and clinical therapist have indicated in September 2006 and October 2007 written statements that the severity of the Veteran's PTSD and depression "creates difficulties in employment, family relationships, judgment, thinking, and mood."  Additionally, those VA treating providers have opined that, notwithstanding the Veteran's aggressive treatment regimen, the severity of his symptoms calls into question his ability to retain gainful employment.  Those VA treating providers have further opined that the Veteran effectively meets the criteria for permanent unemployability due to his mental health symptoms, which collectively preclude him from working "even in a loosely supervised environment."  

Notwithstanding the above VA treating providers' assessments, the Veteran does not contend, and the evidence of record does otherwise show, that he has been unemployed at any time throughout the pendency of this appeal.  On the contrary, at the time of his most recent VA examination, administered in May 2009, he indicated that he continued to work fulltime for the chemical company that had employed him since 2005.  While he reported prior difficulties working closely with others, he indicated that these problems had largely resolved after he had requested and received more autonomous duties.  Additionally, the Veteran indicated that, over the course of his employment, he had developed "better coping skills to use in interpersonal interactions" with his colleagues.  

Furthermore, other VA mental health records from 2007 note that the Veteran still had some bad nights and he continued to have re-experiencing symptoms consisting of intrusive and distressing memories of his combat experience, with exaggerated startle response triggered by loud sounds and sudden movement.  However, the Veteran continued to deny thoughts of self harm or harm toward others, and denied having visual or auditory hallucinations.  Insight and judgment were average.  

The Veteran also informed the May 2009 VA examiner that, in addition to working fulltime, he was enrolled part-time at a local university.  He complained that his return to school had been complicated by his service-connected psychiatric problems, specifically his anxiety and concentration deficits, which interfered his ability to participate in class discussions and study for examinations.  Nevertheless, he reported that he was managing to maintain average grades and that he remained on track to graduate with a Bachelor's degree in Business.

Despite his busy employment and academic schedule, the Veteran complained of worsening PTSD symptoms.  Specifically, he reported that he was now experiencing at least one nightmare and roughly two to three panic attacks each week.  He also complained of more severe flashbacks, feelings of detachment, hypervigiliance, anger, and irritability.  The Veteran cited his worsening PTSD symptoms as a source of growing tension in his marriage.  He also indicated that these worsening symptoms posed a growing strain on his relationship with his teenage son.  Specifically, the Veteran complained that his self-avoidance tendencies and irritability made it difficult for him to attend his son's sporting events and participate fully in his life.  Nevertheless, the Veteran denied any episodes of domestic violence and indicated that his relationships with his spouse and children remained "pretty good."   He did not complain of any other social problems arising from his PTSD and related symptoms.  The Veteran did not report any history of legal problems attributable to his service-connected disability.  Additionally, the Veteran indicated that he was continuing to pursue mental health treatment through a VA outpatient clinic and that he found "both his medication and psychotherapy helpful."

In contrast with the Veteran's prior VA psychiatric examinations, his May 2009 mental status evaluation included a St. Louis University Medical Status (SLUMS) cognitive test, on which he scored a 23 out of 30 points.  The May 2009 VA examiner noted that the Veteran's performance on the SLUMS test "appear[ed] to be impacted by his PTSD and depressive symptoms and [was] not an accurate reflection of his [overall] cognitive ability."  Additionally, the VA examiner noted that, throughout the clinical interview, the Veteran exhibited a tearful affect.  However, his speech, thought processes, and judgment remained within normal limits and no other psychiatric or cognitive deficits were found.  Significantly, the Veteran's long-term marriage was stable, and the Veteran was a part-time student, in addition to working, to obtain a bachelor's degree.  

Based on the results of the examination and a review of his claims file, the May 2009 VA examiner opined that, despite the reported worsening of certain PTSD symptoms, the Veteran's overall psychiatric profile had not changed over the past year.  Additionally, the VA examiner determined that, while the Veteran continued to meet the diagnostic criteria for PTSD and depressive disorder, his alcohol abuse disorder was now in full sustained remission.  The VA examiner further opined that the Veteran's social and occupational functioning remained consistent with a GAF score of 58, as had been the case on his prior VA examination, and that he remained employable from a psychiatric standpoint and capable of managing his own funds.

Following his most recent VA examination, the Veteran submitted a June 2009 written statement in which he summarized his combat experiences in Iraq.  In that statement, the Veteran also reiterated his complaints of nightmares, social avoidance tendencies, hypervigilance, fits of temper and agitation, and ensuing problems interacting with his wife and son, which he had reported at the time of his previous VA examination.  Significantly, however, the Veteran did not expressly contend that his overall level of psychiatric impairment had worsened since his May 2009 VA examination.  Moreover, there no other evidence of record suggesting that this is the case.  Accordingly, an additional VA examination is not warranted with respect to the Veteran's claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

As noted above, the Veteran has been assigned GAF scores of 58, 60, and 62 on the various VA examinations that he has undergone throughout the course of this appeal.  During the same period, however, the Veteran's VA treating providers have consistently assigned him lower GAF scores of 45 and 50.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).  An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  38 C.F.R. § 4.126; VAOPGCPREC 10-95 (Mar. 1995), 60 Fed. Reg. 43186 (1995).

Under DSM-IV, a GAF score of 62 reflects mild psychiatric symptoms, such as a depressed mood and mild insomnia, while scores of 58 and 60 signal moderate difficulty in social, occupational, or school functioning.  However, all three scores are consistent with a relatively high level of functioning that includes meaningful interpersonal relationships.  DSM-IV.  In contrast, GAF scores of 45-50 denote a more severe disability picture, manifested by significant impairment in social, occupational or school functioning.  Id.

In addressing the somewhat low GAF scores of 45 and 50, assigned by the VA staff psychiatrist and clinical therapist, these scores are not consistent with the Veteran's overall disability picture, including the better vocational and social functioning noted throughout the relevant appeal period.  Indeed, this is evident from the narrative description of symptomatology, which shows that, since the date of service connection, the Veteran has managed to take college courses and pursue hobbies such as golf and hunting while maintaining close relationships with his spouse, children, and other family members.  In addition, he has attended regular VA mental health therapy sessions, which he has indicated are helpful in treating his symptoms.  Thus, notwithstanding the Veteran's self-reported social withdrawal tendencies, it does not appear that he completely isolates himself from others.  

In any event, the emphasis in psychiatric ratings is not solely on social impairment, but also includes an evaluation of how the mental disorder interferes with the ability to work.  38 C.F.R. § 4.126 (2010).  The Veteran's VA treating psychiatrist and clinical therapist have submitted statements suggesting that his PTSD and related symptoms effectively render him unemployable.  Nevertheless, it is significant that these findings have been expressly rebutted by the December 2004, July 2005 and VA examiners' reports, indicating that the Veteran's psychiatric problems do not prevent him from working.  Additionally, the record reflects that, since discharge from active service, the Veteran has consistently maintained fulltime civilian employment.  Moreover, while mindful of his complaints that his PTSD has interfered with his ability to get along with his colleagues, the Veteran's employer has accommodated his service-connected disability by affording him more autonomous assignments that have enabled him to continue working.  Further, it is also significant that the Veteran, by his own admission, has demonstrated improvement in terms of his ability to interact with his workplace peers.  The Veteran's statements in this regard, in tandem with the other evidence of record, do not show that his PTSD, depression, and related psychiatric symptoms have interfered with his occupational and social functioning beyond that envisioned by his current 50 percent disability evaluation.

Similarly, the evidence of record does not otherwise show that the Veteran's psychiatric symptoms have warranted a rating in excess of 50 percent at any time throughout the pendency of this appeal.  The Veteran has certainly exhibited sad and tearful affects at the time of his July 2005 and May 2009 VA examinations, respectively.  Additionally, the May 2009 mental status evaluation revealed cognitive deficiencies, which were attributed to his PTSD and depression.  Also, the evidence has consistently shown that the Veteran has trouble with sleep and has exaggerated startle response and recurring distressing thoughts about the war.  Nevertheless, these symptoms are all consistent with a 50 percent rating under the General Rating Formula for Mental Disorders.  

It is recognized that, on his May 2009 VA examination and in his June 2009 written statement, the Veteran indicated that he was experiencing more severe nightmares, panic attacks, flashbacks, feelings of detachment, hypervigiliance, anger, and irritability, which were productive of increased strain on his family relationships.  The Veteran is competent, as a lay person, to report such symptoms of which he has personal knowledge, and his statements in this regard are considered credible.  Layno v. Brown, 6 Vet. App. 465 (1994).  Nevertheless, it is significant that the May 2009 VA examiner expressly determined that the Veteran's overall psychiatric profile had not changed.  Furthermore, even if the Veteran's symptoms had worsened, the overall disability picture has clearly not risen to a level that would warrant the assignment of the next higher, 70 percent rating.  

In other words, even assuming, in light of the Veteran's contemporaneous statements, that his collective psychiatric symptoms have worsened throughout the pendency of this appeal, the competent evidence still does not show that these symptoms have met the diagnostic criteria for a 70 percent rating under DC 9411.  Indeed, at no time since the date of service connection has the Veteran's service-connected disability been manifested by memory loss of his own name or that of relatives, obsessional rituals; intermittently illogical, obscure, or irrelevant speech; near-continuous panic attacks, or spatial disorientation.  Additionally, notwithstanding the Veteran's reports of occasional suicidal ideation and thoughts of harming others, he has not been found to exhibit active suicidal or homicidal intent or impaired impulse control manifested by unprovoked irritability with periods of violence.  Furthermore, the Veteran has never displayed any signs of visual or auditory hallucinations or delusions, or other forms of psychotic behavior.  

Moreover, while the Veteran has been diagnosed and treated for depression and alcohol dependency, these psychiatric conditions have not been shown to affect his ability to function independently, appropriately, and effectively.  On the contrary, the results of his October 2004, July 2005, and May 2009 VA examinations collectively indicate that the Veteran's depression and alcohol abuse have both abated over time and that he has remained competent to handle his own funds.  Further, notwithstanding the statements from the VA treating providers, warning that the Veteran's ability to maintain gainful employment is "highly questionable" due to the severity of his PTSD, there is nothing in the record that indicates that the his service-connected psychiatric symptoms have forced him to stop working.  The record does not otherwise reflect a significant change in the Veteran's overall mental health that would entitle him to a higher rating at any time throughout the pendency of his appeal. 

For the foregoing reasons, the evidence as a whole demonstrates occupational and social impairment with reduced reliability and productivity due to various symptoms, as required for a 50 percent rating.  However, the Veteran has not manifested serious occupational and social impairment during the relevant time period, and he has not demonstrated an overall disability picture that more nearly approximates the criteria for the next higher, 70 percent rating in this case.  Rather, his overall level of psychiatric impairment has fallen at most within the moderate to moderately severe range, for which a 50 percent disability rating is warranted.

In sum, the schedular criteria for a disability rating higher than 50 percent for the Veteran's service-connected psychiatric disorder have not been met.  Also, the Veteran's psychiatric symptoms do not appear to have changed significantly during this initial rating period so as to warrant a staged rating.  Fenderson, 12 Vet. App. at 126.  As the preponderance of the evidence is therefore against the Veteran's claim for an increased rating, that claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert, 1 Vet. App. at 53.

III.  Extraschedular Consideration

The above determination is based on application of provisions of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2010).  However, the regulations also provide for exceptional cases involving compensation.  Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case 'presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.'  38 C.F.R. § 3.321(b)(1) (2010).

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as 'governing norms.'  38 C.F.R. 3.321(b)(1) (related factors include 'marked interference with employment' and 'frequent periods of hospitalization').

Here, because the schedular rating of 50 percent for the Veteran's acquired psychiatric disorder fully addresses his symptoms, referral to the Under Secretary for Benefits or the Director of Compensation and Pension Service for consideration of an extra-schedular evaluation is not warranted.  Indeed, there is no evidence the Veteran's service-connected disability causes impairment that is not contemplated by the schedular rating criteria or that renders impractical the application of the regular schedular standards.  See Thun.

The Veteran has cited his PTSD and related psychiatric symptoms as factors in the problems he experienced with civilian coworkers.  Additionally, the Board is mindful of the Veteran's complaints that his psychiatric symptoms cause him to socially withdraw and undermine his efforts to maintain good relationships with his wife and son.  The Board has also given due consideration to the opinions expressed by the VA treating psychiatrist and clinical therapist, indicating that the Veteran meets the criteria for permanent unemployability due to his PTSD and depression.  Nevertheless, these lay assertions and clinical findings are contradicted by the Veteran's VA examination results and other evidence of record, which indicate that, throughout the pendency of this appeal, he has worked fulltime, attended college, pursued hobbies, and maintained meaningful relationships with his immediate and extended family.  Consequently, the evidence of record, as a whole, does not demonstrate that the Veteran's PTSD, depression, and related psychiatric symptoms have rendered him unemployable.  Furthermore, the evidence does not show that the Veteran's service-connected psychiatric disorder has warranted frequent or, indeed, any periods of hospitalization throughout the relevant appeals period, or otherwise rendered impractical the application of the regular schedular standards set forth in the General Rating Formula for Mental Disorders.  Accordingly, referral of this case for consideration of an extra-schedular rating is not warranted.  See Thun; Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996).

IV.  TDIU

As noted above, a VA treating psychiatrist and clinical therapist have opined that the Veteran's service-connected PTSD and depression effectively render him unemployable.  In light of their opinions, and the Veteran's lay assertions about the impact of his service-connected disability on his employability, the TDIU claim is properly before it for adjudication in accordance with the Court's holding in Rice v. Shinseki, 22 Vet. App. 447 (2009).  Indeed, in that case, which was decided during the pendency of the current appeal, the Court held that a claim of entitlement to a TDIU is part of an increased rating claim when such claim is reasonably raised by the record.

It is the established policy of the VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  A total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  A total disability may or may not be permanent.  Total ratings will not be assigned, generally, for temporary exacerbations or acute infectious diseases except where specifically prescribed by the schedule.  38 C.F.R. § 3.340(a).

A total disability rating for compensation purposes may be assigned where the schedular rating is less than total, where it is found that the disabled person is unable to secure or follow substantially gainful occupation as a result of his service-connected disabilities, provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 4.16(a).

In determining whether the Veteran is entitled to a total disability rating based upon individual unemployability, neither his nonservice-connected disabilities nor his advancing age may be taken into account.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Id.

Here, the Veteran's only service-connected disabilities in addition to his acquired psychiatric disorder are headaches, rated as 10 percent disabling, and a left ankle sprain, hypertension, left forehead scar, and erectile dysfunction, each rated as noncompensably disabling.  

For the reasons already addressed, the Veteran is not entitled to a schedular or extraschedular rating in excess of 50 percent for his acquired psychiatric disorder.  This disorder, combined with other service-connected disabilities, results in an overall rating of 60 percent.  See 38 C.F.R. § 4.25 (2010).  As such, the Veteran does not satisfy the schedular requirements for consideration of a TDIU.  38 C.F.R. §§ 3.340, 4.16(a).

Pursuant to 38 C.F.R. § 4.16(b), in exceptional circumstances, when a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating as set forth in 38 C.F.R. § 4.16(a), a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment.  38 C.F.R. § 4.16(b).  Such a case shall be submitted to VA's Director, Compensation and Pension Service, for extraschedular consideration.

As previously discussed, referral to the Director of the Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b)(1) is not warranted.  However, the criteria for such referral on the basis of 38 C.F.R. § 4.16(b) is different, and therefore warrants its own discussion.  In Kellar v. Brown, 6 Vet. App. 157 (1994), the Court recognized the distinction between extraschedular evaluations under 38 C.F.R. § 3.321(b)(1) and 38 C.F.R. § 4.16(b).  An extraschedular rating under 38 C.F.R. § 3.321(b)(1) is based on the fact that the schedular ratings are inadequate to compensate for the average impairment of earning capacity due to the Veteran's disabilities.  Exceptional or unusual circumstances, such as frequent hospitalization or marked interference with employment, are required.  However, 38 C.F.R. § 4.16(b) requires a determination that a particular Veteran is rendered unable to secure or follow a substantially gainful occupation by reason of his or her service-connected disabilities that do not meet certain percentage requirements of 38 C.F.R. § 4.16(a).

In this case, the Board has carefully considered the statements from the VA treating providers, indicating that the Veteran's ability to maintain fulltime employment is highly questionable in light of the severity of his service-connected PTSD and that his psychiatric symptoms, as a whole, effectively render him unemployable.  Due consideration is also given to the Veteran's own statements about the impact of both his service-connected PTSD and left ankle disorder on his ability to work.  

It is the Board's principal responsibility to assess the credibility, and therefore the probative value of proffered evidence of record in its entirety.  Owens v. Brown, 7 Vet. App. 429 (1995); Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997); Guimond v. Brown, 6 Vet. App. 69 (1993); Hensley v. Brown, 5 Vet. App. 155 (1993).  In determining whether evidence submitted by a Veteran is credible, the Board may consider internal consistency, facial plausibility, and consistency with other information submitted on behalf of the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences. Wood v. Derwinski, 1 Vet. App. 190 (1991).

While supportive of the Veteran's TDIU claim, the statements from his VA treating psychiatrist and therapist are of limited probative value as they are neither supported by rationale nor predicated on a review of the pertinent evidence of record.  Sklar v. Brown, 5 Vet. App. 140 (1993).  Claims file review is not an absolute requirement for medical opinions, and that such opinions may not be discounted solely because the opining clinician did not review the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Nevertheless, it is significant that the statements rendered by the VA treating psychiatrist and therapist are internally inconsistent as they acknowledge that the Veteran is currently working fulltime despite maintaining that he is unemployable.  Additionally, these VA treating providers' statements are inconsistent with the VA examination reports and other pertinent evidence of record, which collectively establish that the Veteran has received reasonable accommodations for his service-connected disability and has managed to maintain a solid employment history.  Given these inconsistencies in the VA treating providers' opinions, and in view of the holding in Caluza, the Board finds that their opinions with respect to the Veteran's employability are inherently incredible and, thus, lacking in probative value.  Caluza, 7 Vet. App. at 511-12. 

Next, with regard to the Veteran's own statements, the Veteran is competent, as a layperson, to attest to factual matters of which he has first-hand knowledge, including problems he has encountered at work as a result of his service-connected PTSD, left ankle disorder, and related symptoms.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Moreover, the Federal Circuit has held that lay evidence is one type of evidence that must be considered, and that competent lay evidence can be sufficient in and of itself.  Buchanan v. Nicholson, 451 Vet. App. 1331, 1335 (Fed. Cir. 2006).  Nevertheless, the Board must still weigh his lay statements against the objective evidence of record.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ('a legal concept determining whether testimony may be heard and considered') and credibility ('a factual determination going to the probative value of the evidence to be made after the evidence has been admitted')). 

In this case, it significant that the Veteran has not gone so far as to actually state that he is unable to work due to one or more of his service-connected disabilities.  On the contrary, he has told various VA examiners that he has never been fired and has maintained good performance records at all of places of employment.  Moreover, despite complaining at his May 2009 VA examination that his PTSD interfered with his ability to interact with coworkers, the Veteran expressly acknowledged that his current employer had helped him address this problem and that it had gradually subsided over time.  Further, while the Veteran previously expressed concern about the impact of his left ankle disorder on his ability to meet the physical requirements of his job at the chemical company, he has not contended, and the evidence of record does not otherwise show, that this or any other service-connected disability has prevented him from maintaining gainful employment.  

Additionally, in marked contrast to the opinions rendered by VA treating providers, the October 2004, July 2005, and May 2009 VA examiners' reports, indicating that the Veteran has consistently remained employed and capable of managing his own funds, are all internally consistent and consistent with the other evidence of record.  Caluza, 7 Vet. App. at 511-12.  As such, those VA examiners' reports constitute competent and credible clinical evidence weighing against the grant of a TDIU.

For the foregoing reasons, the preponderance of the evidence shows that that the Veteran's service-connected disabilities have not rendered him unable to obtain or maintain substantially gainful employment at any time throughout the pendency of this appeal.  Consequently, entitlement to a TDIU rating is not warranted and the Veteran's implicit claim for such a rating must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 


ORDER

Entitlement to an initial increased rating for the service-connected acquired psychiatric disorder, currently evaluated as 50 percent disabling, is denied.

Entitlement to a TDIU is denied.



____________________________________________
L. B. CRYAN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


